Exhibit 10.2

THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE (AND THE SECURITIES INTO
WHICH IT IS CONVERTIBLE) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE
STATE SECURITIES LAWS

FORM OF 5% CONVERTIBLE SENIOR SECURED PROMISSORY NOTE

(Series $5.0 Million 2011)

                    , 2011

For value received MiMedx Group, Inc., a Florida corporation (the “Company” or
“Borrower”), promises to pay to the order of             (“Lender”) the
principal sum of             Thousand and No/100 U.S. Dollars together with
simple interest on the unpaid principal amount of this Note at the rate of five
percent (5%) per annum. Interest shall be due and payable quarterly in arrears
on the fifteenth day of each April, July, October, and January hereafter until
the Note is paid in full. Any payment of principal or, to the extent permitted
by law, interest that is not paid by the due date shall thereafter bear interest
at the annual rate of twelve percent (12%) until paid in full. If the Borrower
has not prepaid this Note in full prior to December 31, 2012, the Borrower shall
pay to the Lender an additional interest payment in the amount of five percent
(5%) of the amount of the principal of the Note outstanding on December 31,
2012. Such additional interest payment shall be paid with the regular interest
payment due on January 15, 2013. No part of such additional interest payment
shall apply to any other principal or interest obligations under the Note. The
outstanding principal balance and all accrued interest shall be due and payable
in full on December 31, 2013 (the “Maturity Date”). Interest shall begin to
accrue on the date hereof (or, if later, the date the principal of this Note is
received by the Borrower) and shall continue to accrue on the outstanding
principal amount hereof until converted into common stock of the Borrower (the
“Common Stock”) as provided herein, or until the payment in full of all amounts
due under this Note, whichever occurs first. Interest shall be computed on the
basis of a year of 365 days for the actual number of days elapsed. All payments
of principal of, or interest on, the Note shall be made in Federal or other
funds immediately available to the Lender at the address set forth below not
later than 5:00 p.m., Atlanta, Georgia time. Funds received after 5:00 p.m.
shall be deemed to have been paid on the next following business



--------------------------------------------------------------------------------

day. Whenever any payment of principal of, or interest on, the unpaid amount
under this Note shall be due on a day which is not a business day, the date for
payment thereof shall be extended to the next succeeding business day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time. Upon payment in full
of the amount of all principal and interest payable hereunder (whether in cash
or Common Stock upon a Voluntary Conversion, as defined below), this Note shall
be surrendered to the Borrower for cancellation. This Note is secured by a
security interest in the Collateral, as defined in, and subject to the terms of,
that certain Security and Intercreditor Agreement of even date herewith (the
“Security Agreement”).

1. This Note is issued pursuant to that certain 5% Convertible Senior Secured
Promissory Note Subscription Agreement (Series $5.0 Million 2011) dated as of
            , 2011, (the “Note Subscription Agreement”) between the Lender and
the Borrower, and is subject to its terms and conditions. However, in the event
of any conflict between the terms of this Note and the Note Subscription
Agreement, the terms of this Note shall govern. This Note shall be pari passu as
to payment and lien priority rights, ratably with all other purchasers who have
executed or hereafter shall execute Subscription Agreements with the Borrower
pursuant to the offering of 5% Convertible Senior Secured Promissory Notes
(Series $5.0 Million 2011) (the “Other Notes”), and with Parker H. Petit,
pursuant to the loan heretofore made by him to Borrower in the original
principal amount of $3.6 million, as adjusted, pursuant to that certain 5%
Convertible Senior Secured Promissory Note dated March 31, 2011, (the “Prior
Loan”) as more particularly described in the Security Agreement.

2. This Note is convertible, in whole but not part, into Common Stock at any
time upon the election of the Lender into that number of shares of Common Stock
equal to the quotient of (a) the outstanding principal amount and accrued
interest of this Note as of date of such election, divided by (b) $1.00, subject
to adjustment as herein provided (such denominator, as adjusted, being herein
called the “Conversion Price”). Such voluntary election to convert by Lender is
herein called a “Voluntary Conversion.”

3. Notwithstanding the other terms and conditions of this Note, in the event of
a “Change in Control Transaction” (as hereinafter defined) which occurs prior to
any other Voluntary Conversion, then, effective immediately upon the
consummation of such Change in Control Transaction, the outstanding principal
balance and all accrued and unpaid interest under this Note shall be due and
payable in full. As used herein, the term “Change in Control Transaction” means
any of the following transactions: (A) a share exchange, consolidation or merger
of the Borrower with or into any other entity or any other corporate
reorganization whether or not the Borrower is the surviving entity (unless the
stockholders of the Borrower immediately prior to such share exchange,
consolidation, merger or reorganization hold in excess of fifty percent (50%) of
the general voting power of the Borrower or the surviving entity, as the case
may be, immediately after the closing of such transaction); (B) a transaction or
series of related transactions in which in excess of fifty percent (50%) of the
Borrower’s general voting



--------------------------------------------------------------------------------

power is transferred to a third party (or group of affiliated third parties)
that were not previously stockholders of the Borrower; or (C) a sale of all or
substantially all of the assets of the Borrower (unless the stockholders of the
Borrower immediately prior to such sale hold in excess of fifty percent (50%) of
the general voting power of the purchasing party or parties). The determination
of “general voting power” shall be based on the aggregate number of votes that
are attributable to outstanding securities entitled to vote in the election of
directors, general partners, managers or persons performing analogous functions
to directors of the entity in question, without regard to contractual
arrangements that establish a management structure or that vest the right to
designate directors in certain parties.

4. Upon the occurrence of a Voluntary Conversion, the applicable amount of
outstanding principal and accrued and unpaid interest under this Note shall be
converted into Common Stock of the Borrower at the Conversion Price, without any
further action by the Lender and whether or not the Note is surrendered to the
Borrower or its transfer agent. Upon and after a Voluntary Conversion, the
Borrower shall have no further obligation to make any payment of principal,
interest or other amounts under the Note. The Borrower shall not be obligated to
issue certificates evidencing the shares of the Common Stock issuable upon such
conversion unless and until such Note is either delivered to the Borrower or its
transfer agent, or Lender notifies the Borrower or its transfer agent that such
Note has been lost, stolen or destroyed and executes an agreement satisfactory
to the Borrower to indemnify the Borrower from any loss incurred by it in
connection with such Note. The Borrower shall, as soon as practicable after such
delivery, or such agreement and indemnification, issue and deliver at such
office to the Lender, a certificate or certificates for the securities to which
Lender shall be entitled and a check payable to the Lender in the amount of any
cash amounts payable as the result of a conversion into fractional shares, as
determined by the board of directors of the Borrower. Such conversion shall be
deemed to have been made concurrently with the close of the Voluntary
Conversion. The person or persons entitled to receive securities issuable upon
such conversion shall be treated for all purposes as the record holder or
holders of such securities on such date.

5. In case the Company shall at any time split or subdivide its outstanding
shares of Common Stock into a greater number of shares or issue a stock dividend
(including any distribution of stock without consideration) or make a
distribution with respect to outstanding shares of Common Stock or convertible
securities payable in Common Stock or in convertible securities, the Conversion
Price in effect immediately prior to such subdivision or stock dividend or
distribution shall be proportionately reduced and conversely, in case the
outstanding shares of Common Stock of the Company shall be combined into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination shall be proportionately increased, in each case, by
multiplying the then effective Conversion Price by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding
immediately prior to such subdivision, stock dividend, distribution or
combination (determined on a fully diluted basis), and the denominator of which
shall be the total number of shares of Common Stock, immediately after such
subdivision, stock dividend, distribution or combination (determined on a fully
diluted basis), and the product so obtained shall



--------------------------------------------------------------------------------

thereafter be the Conversion Price. For purposes of this Note, “on a fully
diluted basis” means that all issued and outstanding capital stock of the
Company, including all convertible securities, and all outstanding options and
warrants, whether or not vested, shall be taken into account.

Upon each adjustment of the Conversion Price as provided above in this
Section 5, the Lender shall thereafter be entitled to convert, at the Conversion
Price resulting from such adjustment, this Note into the number of shares
(calculated to the nearest share as provided below) obtained by multiplying the
Conversion Price in effect immediately prior to such adjustment by the number of
shares into which this Note is convertible pursuant hereto immediately prior to
such adjustment and dividing the product thereof by the Conversion Price
immediately after such adjustment.

In case of any capital reorganization, or of any reclassification of the capital
stock of the Company (other than a change in par value or from par value to no
par value or from no par value to par value or as a result of a split-up or
combination), this Note shall, after such capital reorganization or
reclassification of capital stock, entitle the Lender to convert this Note into
the kind and number of shares of stock or other securities or property of the
Company or of the corporation resulting from such reorganization or
reclassification, as the case may be, to which the Lender would have been
entitled if such Lender had converted into Common Stock issuable upon the
conversion hereof immediately prior to such capital reorganization or
reclassification of capital stock, and, in any such case, appropriate provision
shall be made with respect to the rights and interests of the Lender to the end
that the provisions thereof (including without limitation provisions for
adjustment of the Conversion Price and of the number of shares obtainable upon
the conversion of this Note, shall thereafter be applicable, as nearly as may be
practicable, in relation to any shares of stock, securities, or assets
thereafter deliverable upon the exercise of the rights represented hereby.

Upon any adjustment of the Conversion Price, then the Company shall give notice
thereof to the Lender, which notice shall state the Conversion Price and the
Termination Price in effect after such adjustment and the increase, or decrease,
if any, in the number of shares of Common Stock into which this Note is
convertible at the Conversion Price, setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.

Upon each computation of an adjustment in the Conversion Price and the number of
shares which may be obtained upon conversion hereof, the Conversion Price shall
be computed to the nearest cent (i.e. fraction of .5 of a cent, or greater,
shall be rounded to the next highest cent) and the number of shares which may be
obtained upon conversion of this Note shall be calculated to the nearest whole
share (i.e. fractions of less than one half of a share shall be disregarded and
fractions of one half of a share, or greater, shall be treated as being a whole
share). No such adjustment shall be made however, if the change in the
Conversion Price would be less than $.001 per share, but any such lesser
adjustment shall be made (i) at the time and together with the next subsequent
adjustment which, together with any adjustments carried forward, shall amount to
$.001 per share or more, or (ii) if earlier, upon the third anniversary of the
event for which such adjustment is required.



--------------------------------------------------------------------------------

The Company hereby also agrees that the adjustment principles and methodology
set forth above in this Section 5 shall apply to the closing trading price
referred to in Section 3 (herein called the “Termination Price”) of that certain
Second Contingent Warrant as identified in the Note Subscription Agreement. In
the event of the occurrence of any event identified in this Section 5 that would
result in adjustment to the Conversion Price, corresponding appropriate
adjustments shall be made to the Termination Price in the Second Contingent
Warrant.

6. Company may prepay the principal amount of this Note and accrued interest
hereunder, in whole or part, at any time prior to the Maturity Date upon not
less than thirty (30) days’ notice to Lender.

7. If there shall be any Event of Default (as defined below) hereunder, subject
to the terms and conditions of the Security Agreement, upon the election of the
Collateral Agent (as defined in the Security Agreement), with the consent of the
holders of a majority of the outstanding principal amounts of the Notes, the
Other Notes and the Prior Loan, upon written notice to the Company (which notice
shall not be required in the case of an Event of Default under Sections 7(b) or
7(c)), this Note shall accelerate and all principal and unpaid accrued interest
shall become immediately due and payable. Additionally, upon the occurrence of
an Event of Default, and subject to the terms and conditions of the Security
Agreement and on behalf of the Lenders, the Collateral Agent may exercise the
Lenders’ rights as a secured party, or take or decline to take, any other
action, with respect to the Collateral and the enforcement of the Notes. Company
shall pay all reasonable attorneys’ fees and court costs actually incurred by
the Collateral Agent in enforcing and collecting this Note.

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

(a) Company fails to pay timely any principal and accrued interest or other
amounts due under this Note on the date the same becomes due and payable, and
such amount remains unpaid for a period of ten (10) business days after written
notice thereof from Lender;

(b) Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

(c) An involuntary petition is filed against Company (unless such petition is
dismissed or discharged within sixty (60) days under any bankruptcy statute now
or hereafter in effect), or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Company.



--------------------------------------------------------------------------------

8. Any term of this Note may be amended or waived with the written consent of
the holders of two thirds (2/3) of the outstanding principal amounts of this
Note and the Other Notes, provided that any amendment hereof requires the
consent of the Borrower, and further provided that this Note may not be amended
if it disproportionately affects the Lender hereof, without the consent of
Lender of this Note. Upon the effectuation of such waiver or amendment in
conformance with this Section 8, the Company shall promptly give written notice
thereof to the record holders of the Notes who have not previously consented
thereto in writing.

9. This Note shall be governed by construed and under the laws of the State of
Georgia, without giving effect to conflicts of laws principles. The Borrower and
the Lender hereby submit to the jurisdiction of any Georgia State or Superior
Court sitting in Cobb County, Georgia or the United States District Court for
the Northern District of Georgia, over any action or proceeding arising out of
or relating to this Note, the Security Agreement, or any of the other documents
issued in connection therewith, and hereby irrevocably agrees that all claims in
respect of such action or proceeding shall be heard and determined exclusively
in such Georgia State Court, Superior Court or Federal Court. Each of the
Borrower and the Lender further waives any objection to venue in such court and
any objection to an action or proceeding in such court on the basis of a
non-convenient forum, and further agrees that any action or proceeding brought
against the other party hereto shall be brought exclusively in one of such
courts. Each of the Borrower and the Lender hereby further agrees to waive the
right to a jury trial of any claim or cause of action based upon or arising out
of this Note, the Security Agreement, or any other documents issued in
connection therewith.

10. Nothing contained in this Note shall be construed as conferring upon the
Lender or any other person the right to vote or to consent or to receive notice
as a stockholder of the Borrower.

11. This Note may be transferred only upon (a) its surrender by Lender to the
Borrower for registration of transfer, duly endorsed, or accompanied by a duly
executed written instrument of transfer in form satisfactory to the Borrower and
(b) compliance with applicable provisions of the Note Subscription Agreement,
including (without limitation) the Borrower’s receipt, if it so requests, of an
opinion of counsel as set forth in the Note Subscription Agreement. Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new Note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee. Interest and principal shall be paid
solely to the registered holder of this Note. Such payment shall constitute full
discharge of the Borrower’s obligation to pay such interest and principal.

12. The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto.



--------------------------------------------------------------------------------

13. All notices, requests and other communications shall be in writing and shall
be given at the address set forth below or such other address as such party may
hereafter specify for the purpose by notice to the other party: (i) if to the
Borrower, at 60 Chastain Center Blvd., Suite 60, Kennesaw, GA 30144; Attn:
General Counsel, and to the Lender as shown on the Signature Page hereto. Each
such notice, request or other communication shall be effective upon delivery
(A) if given by personal delivery, (B) by certified mail, return receipt
requested, (C) by overnight national courier to the address specified herein.

COUNTERPART SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

5% CONVERTIBLE SENIOR SECURED PROMISSORY NOTE

(Series $5.0 Million 2011)

COUNTERPART SIGNATURE PAGE

This Note is hereby issued to Lender as of the date first above written.

 

    MiMedx Group, Inc.     By:                            
                                                                 
Name:                                                                     
                     Title:                           
                                                            

Acknowledged and Agreed to by Lender:

Principal Amount of Note: $                    

 

Signature for Corporate, Partnership, or other Entity Lender:     Signature for
Individual Lender:

 

   

 

(Print Name of Entity)     (Signature) By:                            
                                                                         
Print Name:                                                                     
                 Print Name:                          
                                                             
Print Title:                                                                   
                           Address:    

 

   

 

   

 

   

 

   